DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the packer in independent claims 1, 8, and 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 11 is objected to because of the following informalities:  claim 11 is missing a period at the end of the claim.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  line 2 of claim 16  states “by by”, please delete the repeat word.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 13-14 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is ambiguous and confusing and are rendered indefinite. Claim 3 states “the second passageway is configured to be closed in a first mode when the sliding sleeve does not cover the vent and open in a second mode when the sliding sleeve does not cover the vent”. Basically, claim 3 states the sliding sleeve in the first and second modes does not cover the vent. Examiner respectfully disagrees.  Examiner agrees in the first mode the second passageway is closed and the vent is not covered by the sliding sleeve as illustrated in Fig. 1. However, in the second mode the second passageway is open and the sliding sleeve covers the vent as illustrated in Fig. 2.  Examiner contends the sliding sleeve covers the vent in the second mode contradicting the limitation in claim 3. 
Claim 13 is ambiguous and confusing and are rendered indefinite. Claim1 3 states “closing the second passageway in a first mode when the sliding sleeve does not cover the vent; and opening the second passageway in a second mode when the sliding sleeve does not cover the vent” Basically, claim 13 states the sliding sleeve in the first and second modes does not cover the vent. Examiner respectfully disagrees.  Examiner agrees in the first mode the second passageway is closed and the vent is not covered by the sliding sleeve as illustrated in Fig. 1. However, in the second mode the second passageway is open and the sliding sleeve covers the vent as illustrated in Fig. 2.  Examiner contends the sliding sleeve covers the vent in the second mode contradicting the limitation in claim 13.
Claim 19 is ambiguous and confusing and are rendered indefinite. Claim 19 is an incomplete sentience. Examiner is unable to determine the metes and bounds of the claim since the claim is unfinished.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5-6, 8-12 and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McGarian et al. US Patent 6,095,249 (McGarian).
Regarding claim 1, McGarian discloses a system for a downhole tool comprising: a vent (20) extending from an inner diameter of the downhole tool to an outer diameter of the downhole tool (Fig. 1), wherein the vent (20) is positioned closer to a ground surface than a packer expanded below the vent (examiner contends the vent 20 will be closer to the ground surface than the packer since the bypass valve illustrate in Fig. 1 regulates the fluid pressure needed to actuate the packer; col. 1, lines 18-27 & col. 6, lines 31-37); a sliding sleeve (28) configured to move to cover and uncover the vent (20); a plunger (30) positioned on the sliding sleeve, the plunger being configured to create a first passageway and a second passageway for fluid (Examiner contends the piston creates a first passageway and a second passageway when the piston translates/moves in reference to the casing 4. Examiner contends the first passageway is through the bore of the piston 30 and the bore 16 of the tool and the second passageway is through the bore of the piston 30 and the vent 20 when the vent is open. Furthermore, the claim uses the term “create” and does not state the plunger has a first passageway and a second passageway); a device (64) configured to apply a first force against the sliding sleeve, wherein the sliding sleeve moves from a first mode to a second mode based on the first force and a second force associated with fluid flowing through the inner diameter of the downhole tool (col. 4, lines 22-36; Figs. 1 & 4-5).
Regarding claims 2 and 12, McGarian discloses wherein the first passageway extends along a central axis of the downhole tool (the first passageway is through the bore of the piston 30 and the bore 16 of the tool), the first passageway having a proximal end with a first cross sectional area and a distal end with a second cross sectional area, the first cross sectional area being different than the second cross sectional area (the proximal end and distal end of the piston 30 has different cross sectional areas as illustrated in Fig. 1). (Fig. 1).
Regarding claims 5 and 15, McGarian discloses the proximal end and distal end of the piston 30 has different cross sectional areas illustrated in Fig. 1 will be able to create a Venturi effect since the piston has the same cross sectional areas disclosed in the claim.
Regarding claim 6, McGarian discloses the first mode the vent (20) is configured to allow a first column of fluid within the tool to be equalized with a second column of fluid positioned within an annulus. (Fig. 4). Examiner contends in the first mode the vent is open and the bore (16) of the tool can communicate with the annulus through the vent (20). 
Regarding claim 8, McGarian discloses a system for a downhole tool comprising: a vent (20) extending from an inner diameter of the downhole tool to an outer diameter of the downhole tool (Fig. 1), wherein the vent (20) is positioned closer to a ground surface than a packer expanded below the vent (examiner contends the vent 20 will be closer to the ground surface than the packer since the bypass valve illustrate in Fig. 1 regulates the fluid pressure needed to actuate the packer; col. 1, lines 18-27 & col. 6, lines 31-37); a sliding sleeve (28) configured to move to cover and uncover the vent (20); a plunger (30) positioned on the sliding sleeve, the plunger being configured to create a first passageway and a second passageway for fluid (Examiner contends the piston creates a first passageway and a second passageway when the piston translates/moves in reference to the casing 4. Examiner contends the first passageway is through the bore of the piston 30 and the bore 16 of the tool and the second passageway is through the bore of the piston 30 and the vent 20 when the vent is open. Furthermore, the claim uses the term “create” and does not state the plunger has a first passageway and a second passageway); a device (64) configured to apply a moving force against the sliding sleeve, wherein when a pressure force created by flowing fluid through the inner diameter of the downhole tool is greater than the moving force the sliding sleeve moves from a first mode to a second mode (col. 4, lines 22-36; Figs. 1 & 4-5).
Regarding claim 9, McGarian discloses responsive to decreasing the pressure force to be less than the moving force, the sliding sleeve moves from the second mode to the first mode. (col. 3, line 66-col. 4, line 6; Fig. 2). Examiner contends the sliding sleeve moves from the second mode to the first mode by cycling the sleeve by varying the fluid pressure in the bore of the tool so that the pins (42, 44) can move through the guide slot (52).
Regarding claim 10, McGarian discloses the pressure force is based on a ratio between the first cross sectional area and the second cross sectional area (the proximal end and distal end of the piston 30 has different cross sectional areas as illustrated in Fig. 1 creating a pressure force).
Regarding claim 11, McGarian discloses a method associated with a downhole tool comprising: forming a vent (20) extending from an inner diameter of the downhole tool to an outer diameter of the downhole tool, wherein the vent (20) is positioned closer to a ground surface than a packer expanded below the vent (examiner contends the vent 20 will be closer to the ground surface than the packer since the bypass valve illustrate in Fig. 1 regulates the fluid pressure needed to actuate the packer; col. 1, lines 18-27 & col. 6, lines 31-37); positioning a sliding sleeve (28) within the downhole tool, wherein the sliding sleeve (28) is configured to move to cover and uncover the vent; positioning a plunger (30) within the sliding sleeve (28) (illustrated in Fig. 1), the plunger (30) being configured to create a first passageway and a second passageway for fluid (Examiner contends the piston creates a first passageway and a second passageway when the piston translates/moves in reference to the casing 4. Examiner contends the first passageway is through the bore of the piston 30 and the bore 16 of the tool and the second passageway is through the bore of the piston 30 and the vent 20 when the vent is open. Furthermore, the claim uses the term “create” and does not state the plunger has a first passageway and a second passageway); applying a first force (first force created by a spring 64) against the sliding sleeve; moving the sliding sleeve from a first mode to a second mode based on the first force and a second force associated with fluid flowing through the inner diameter of the downhole tool (col. 4, lines 22-36; Figs. 1 & 4-5).
Regarding claim 16, McGarian discloses the first force is generated by a spring (64), and the second force is generated by flowing fluid through the inner diameter of the downhole tool; and moving the sliding sleeve from the first mode to the second mode when the second force is greater than the first force. (col. 6, lines 18-33; Fig. 5). Examiner contends the sliding sleeve moves from the first mode to the second mode by cycling the sleeve by varying the fluid pressure in the bore of the tool so that the pins (42, 44) can move through the guide slot (52).
Regarding claim 17, McGarian discloses decreasing the second force (fluid pressure) to be less than the first force (spring 64 force); moving the sliding sleeve from the second mode to the first mode. (col. 3, line 66-col. 4, line 6; Fig. 2). Examiner contends the sliding sleeve moves from the second mode to the first mode by cycling the sleeve by varying the fluid pressure in the bore of the tool so that the pins (42, 44) can move through the guide slot (52).
Regarding claim 18, McGarian discloses the second force is based on a ratio between the first cross sectional area and the second cross sectional area. (Fig. 1). The flow rate in combination with the piston (30) creates a ratio needed to overcome the force generated by the spring 64. The piston (30) has a first cross sectional area and a second cross sectional area that
Regarding claim 19, as best understood, McGarian discloses equalizing, in the first mode, a first column of fluid within the tool with a. (Fig. 4). Examiner contends in the first mode the vent is open and the bore (16) of the tool can communicate with the annulus through the vent (20).


Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3-4 and 13-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R WILLS III whose telephone number is (571)272-5521. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 5712706300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R WILLS III/Primary Examiner, Art Unit 3676